Exhibit 10.1

 

September 17, 2020

 

Alpha Healthcare Acquisition Corp.

1177 Avenue of the Americas, 5th Floor

New York, New York 10036

 

Re:Initial Public Offering

 

Ladies and Gentlemen:

 

This letter (this “Letter Agreement”) is being delivered to you in accordance
with the Underwriting Agreement (the “Underwriting Agreement”) entered into by
and among Alpha Healthcare Acquisition Corp., a Delaware corporation (the
“Company”), and Oppenheimer & Co. Inc., as representative (the “Representative”)
of the several underwriters (each, an “Underwriter” and collectively, the
“Underwriters”), relating to an underwritten initial public offering (the
“Public Offering”), of 11,500,000 of the Company’s units (including up to
1,500,000 units that may be purchased to cover over-allotments, if any) (the
“Units”), each comprised of one share of the Company’s Class A common stock, par
value $0.0001 per share (the “Common Stock”), and one-half of one redeemable
warrant. Each whole warrant (each, a “Warrant”) entitles the holder thereof to
purchase one share of Common Stock at a price of $11.50 per share, subject to
adjustment. The Units will be sold in the Public Offering pursuant to a
registration statement on Form S-1 (File No. 333-240374) and prospectus (the
“Prospectus”) filed by the Company with the U.S. Securities and Exchange
Commission (the “Commission”) and the Company has applied to have the Units
listed on The Nasdaq Capital Market. Certain capitalized terms used herein are
defined in paragraph 11 hereof.

 

In order to induce the Company and the Underwriters to enter into the
Underwriting Agreement and to proceed with the Public Offering and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each of AHAC Sponsor LLC (the “Sponsor”) and the undersigned
individuals, each of whom is a member of the Company’s board of directors and/or
management team or an advisor of the Company (each, an “Insider” and
collectively, the “Insiders”), hereby agrees with the Company as follows:

 

1. The Sponsor and each Insider agrees that if the Company seeks stockholder
approval of a proposed Business Combination, then in connection with such
proposed Business Combination, it, he or she shall (i) vote any shares of
Capital Stock owned by it, him or her in favor of any proposed Business
Combination and (ii) not redeem any shares of Common Stock owned by it, him or
her in connection with such stockholder approval. If the Company engages in a
tender offer in connection with any proposed Business Combination, the Sponsor
and each Insider agrees that it, he or she will not seek to sell or tender any
shares of Capital Stock owned by it, him or her to the Company in connection
with such tender offer.

 

2. The Sponsor and each Insider hereby agrees that in the event that the Company
fails to consummate a Business Combination 24 months from the closing of the
Public Offering, or such later period approved by the Company’s stockholders in
accordance with the Company’s amended and restated certificate of incorporation
(as it may be amended from time to time, the “Charter”), the Sponsor and each
Insider shall take all reasonable steps to cause the Company to (i) cease all
operations except for the purpose of winding up, (ii) as promptly as reasonably
possible but not more than 10 business days thereafter, subject to lawfully
available funds therefor, redeem 100% of the shares of Common Stock sold as part
of the Units in the Public Offering (the “Offering Shares”), at a per-share
price, payable in cash, equal to the aggregate amount then on deposit in the
Trust Account (as defined below), including interest earned on the funds held in
the Trust Account and not previously released to the Company to pay its taxes
(less up to $100,000 of interest to pay dissolution expenses), divided by the
number of then outstanding Offering Shares, which redemption will completely
extinguish the rights of all holders of Offering Shares as stockholders
(including the right to receive further liquidating distributions, if any),
subject to applicable law, and (iii) as promptly as reasonably possible
following such redemption, subject to the approval of the Company’s remaining
stockholders and the Company’s board of directors, dissolve and liquidate,
subject in the case of clauses (ii) and (iii) to the Company’s obligations under
Delaware law to provide for claims of creditors and the requirements of other
applicable law. The Sponsor and each Insider agrees not to propose any amendment
to the Charter to modify (i) the substance or timing of the ability of holders
of Offering Shares to seek redemption in connection with the Company’s initial
Business Combination or amendments to the Charter prior thereto or (ii) (A) the
Company’s obligation to redeem 100% of the Offering Shares if the Company does
not complete its initial Business Combination within such time set forth in the
Charter or (B) with respect to any other provision relating to stockholders'
rights or pre-initial Business Combination activity, unless the Company provides
the holders of the Offering Shares with the opportunity to redeem their shares
of Common Stock upon approval of any such amendment at a per-share price,
payable in cash, equal to the aggregate amount then on deposit in the Trust
Account, including interest earned on the funds held in the Trust Account and
not previously released to the Company to pay its taxes, divided by the number
of then outstanding Offering Shares.

 



 

 

 

The Sponsor and each Insider acknowledges that it, he or she has no right,
title, interest or claim of any kind in or to any monies held in the Trust
Account or any other asset of the Company as a result of any liquidation of the
Company with respect to the Founder Shares or Private Placement Shares held by
it, him or her. The Sponsor and each Insider hereby further waives, with respect
to any shares of Common Stock held by it, him or her, if any, whether acquired
now or hereafter, any redemption rights it, he or she may have in connection
with the consummation of a Business Combination or amendments to the Charter
prior thereto, including, without limitation, any such rights available in the
context of a stockholder vote to approve such Business Combination or a
stockholder vote to approve an amendment to the Charter to modify (i) (A) the
substance or timing of the Company’s obligation to redeem 100% of the Offering
Shares if the Company has not consummated a Business Combination within the time
period set forth in the Charter or (B) any other provisions relating to
stockholders’ rights or pre-initial Business Combination activity or (ii) in the
context of a tender offer made by the Company to purchase shares of Common Stock
(although the Sponsor, the Insiders and their respective affiliates shall be
entitled to redemption and liquidation rights with respect to any Offering
Shares it or they hold if the Company fails to consummate a Business Combination
within the time period set forth in the Charter).

 

3. During the period commencing on the effective date of the Underwriting
Agreement and ending 180 days after such date, the Sponsor and each Insider
shall not, without the prior written consent of the Representative, (i) sell,
offer to sell, contract or agree to sell, hypothecate, pledge, grant any option
to purchase or otherwise dispose of or agree to dispose of, directly or
indirectly, or establish or increase a put equivalent position or liquidate or
decrease a call equivalent position within the meaning of Section 16 of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and the rules
and regulations of the Commission promulgated thereunder, with respect to any
Units, shares of Capital Stock, Warrants or any securities convertible into, or
exercisable, or exchangeable for, shares of Capital Stock owned by it, him or
her, (ii) enter into any swap or other arrangement that transfers to another, in
whole or in part, any of the economic consequences of ownership of any Units,
shares of Capital Stock, Warrants or any securities convertible into, or
exercisable, or exchangeable for, shares of Capital Stock owned by it, him or
her, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (iii) publicly announce any intention to
effect any transaction specified in clause (i) or (ii). Each of the Insiders and
the Sponsor acknowledges and agrees that, prior to the effective date of any
release or waiver, of the restrictions set forth in this paragraph 3 or
paragraph 7 below, the Company shall announce the impending release or waiver by
press release through a major news service at least two business days before the
effective date of the release or waiver. Any release or waiver granted shall
only be effective two business days after the publication date of such press
release. The provisions of this paragraph will not apply if the release or
waiver is effected solely to permit a transfer not for consideration and the
transferee has agreed in writing to be bound by the same terms described in this
Letter Agreement to the extent and for the duration that such terms remain in
effect at the time of the transfer.

 

4. In the event of the liquidation of the Trust Account upon the failure of the
Company to consummate its initial Business Combination within the time period
set forth in the Charter, the Sponsor (the “Indemnitor”) agrees to indemnify and
hold harmless the Company against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all legal or other
expenses reasonably incurred in investigating, preparing or defending against
any litigation, whether pending or threatened) to which the Company may become
subject as a result of any claim by (i) any third party for services rendered or
products sold to the Company or (ii) any prospective target business with which
the Company has entered into a written letter of intent, confidentiality or
other similar agreement or Business Combination agreement (a
“Target”); provided, however, that such indemnification of the Company by the
Indemnitor shall (x) apply only to the extent necessary to ensure that such
claims by a third party or a Target do not reduce the amount of funds in the
Trust Account to below the lesser of (i) $10.00 per Offering Share and (ii) the
actual amount per Offering Share held in the Trust Account as of the date of the
liquidation of the Trust Account, if less than $10.00 per Offering Share is then
held in the Trust Account due to reductions in the value of the trust assets,
less interest earned on the Trust Account which may be withdrawn to pay taxes,
(y) not apply to any claims by a third party or a Target which executed a waiver
of any and all rights to the monies held in the Trust Account (whether or not
such waiver is enforceable) and (z) not apply to any claims under the Company’s
indemnity of the Underwriters against certain liabilities, including liabilities
under the Securities Act of 1933, as amended. The Indemnitor shall have the
right to defend against any such claim with counsel of its choice reasonably
satisfactory to the Company if, within 15 days following written receipt of
notice of the claim to the Indemnitor, the Indemnitor notifies the Company in
writing that it shall undertake such defense.

 



2

 

 

5. To the extent that the Underwriters do not exercise their over-allotment
option to purchase up to an additional 1,500,000 Units in full within 45 days
from the date of the Prospectus (and as further described in the Prospectus),
the Sponsor agrees to forfeit, at no cost, a number of Founder Shares in the
aggregate equal to 375,000 multiplied by a fraction, (i) the numerator of which
is 1,500,000 minus the number of Units purchased by the Underwriters upon the
exercise of their over-allotment option, and (ii) the denominator of which is
1,500,000. The forfeiture will be adjusted to the extent that the over-allotment
option is not exercised in full by the Underwriters so that the Sponsor will be
required to forfeit only that number of Founder Shares as is necessary so that
the Initial Stockholders will own an aggregate of 20.0% of the Company’s issued
and outstanding shares of Capital Stock after the Public Offering (not including
the Private Placement Shares).

 

6. The Sponsor and each Insider hereby agrees and acknowledges that: (i) the
Underwriters and the Company would be irreparably injured in the event of a
breach by such Sponsor or an Insider of its, his or her obligations under
paragraphs 1, 2, 3, 4, 5, 7(a), 7(b), and 9, as applicable, of this Letter
Agreement (ii) monetary damages may not be an adequate remedy for such breach
and (iii) the non-breaching party shall be entitled to injunctive relief, in
addition to any other remedy that such party may have in law or in equity, in
the event of such breach.

 

7. (a) The Sponsor and each Insider agrees that it, he or she shall not Transfer
any Founder Shares (or shares of Common Stock issuable upon conversion thereof)
until the earlier to occur of (A) one year after the completion of the Company’s
initial Business Combination and (B) subsequent to the Company’s initial
Business Combination, (x) if the reported last sale price of the Common Stock
equals or exceeds $12.00 per share (as adjusted for stock splits, stock
dividends, reorganizations, recapitalizations and the like) for any 20 trading
days within any 30-trading day period commencing at least 150 days after the
Company’s initial Business Combination, or (y) the date on which the Company
completes a liquidation, merger, capital stock exchange, reorganization or other
similar transaction that results in all of the Company’s stockholders having the
right to exchange their shares of Common Stock for cash, securities or other
property (the “Founder Shares Lock-up Period”).

 

(b) The Sponsor and each Insider agrees that it, he or she shall not Transfer
any Private Placement Units, the Private Placement Shares, the Private Placement
Warrants or shares of Common Stock issued or issuable upon the exercise of the
Private Placement Warrants, until 30 days after the completion of the initial
Business Combination (the “Private Placement Units Lock-up Period”, together
with the Founder Shares Lock-up Period, the “Lock-up Periods”).

 

(c) Notwithstanding the provisions set forth in paragraphs 7(a) and 7(b),
Transfers of the Founder Shares, Private Placement Units, Private Placement
Shares, Private Placement Warrants and shares of Common Stock issued or issuable
upon the exercise or conversion of the Private Placement Warrants or the Founder
Shares that are held by the Sponsor, any Insider or any of their permitted
transferees (that have complied with this paragraph 7(c)), are permitted (i) to
the Company’s officers or directors, any affiliate or family member of any of
the Company’s officers or directors or any members of the Sponsor or any
affiliates of the Sponsor; (b) in the case of an individual, by gift to a member
of such individual’s immediate family or to a trust, the beneficiary of which is
a member of such individual’s immediate family, an affiliate of such individual
or to a charitable organization; (c) in the case of an individual, by virtue of
laws of descent and distribution upon death of such individual; (d) in the case
of an individual, pursuant to a qualified domestic relations order; (e) by
private sales or transfers made in connection with the consummation of an
initial Business Combination at prices no greater than the price at which the
securities were originally purchased; (f) in the event of the Company’s
liquidation prior to the completion of an initial Business Combination; (g) by
virtue of the laws of the State of Delaware or the Sponsor’s limited liability
company agreement upon dissolution of the Sponsor; or (h) in the event of the
Company’s liquidation, merger, capital stock exchange, reorganization or other
similar transaction which results in all of the Company’s stockholders having
the right to exchange their shares of Common Stock for cash, securities or other
property subsequent to the Company’s completion of an initial Business
Combination; provided, however, that in the case of clauses (a) through (e) or
(g), these permitted transferees must enter into a written agreement with the
Company agreeing to be bound by the transfer restrictions herein and the other
restrictions contained in this Agreement (including provisions relating to
voting, the Trust Account and liquidating distributions).

 



3

 

 

8. The Sponsor and each Insider represents and warrants that it, he or she has
never been suspended or expelled from membership in any securities or
commodities exchange or association or had a securities or commodities license
or registration denied, suspended or revoked. Each Insider’s biographical
information furnished to the Company (including any such information included in
the Prospectus) is true and accurate in all respects and does not omit any
material information with respect to the Insider’s background. Each Insider’s
questionnaire furnished to the Company is true and accurate in all respects.
Each Insider represents and warrants that: it, he or she is not subject to or a
respondent in any legal action for, any injunction, cease-and-desist order or
order or stipulation to desist or refrain from any act or practice relating to
the offering of securities in any jurisdiction; it, he or she has never been
convicted of, or pleaded guilty to, any crime (i) involving fraud, (ii) relating
to any financial transaction or handling of funds of another person, or (iii)
pertaining to any dealings in any securities and it, he or she is not currently
a defendant in any such criminal proceeding.

 

9. Except as disclosed in the Prospectus, neither the Sponsor nor any officer or
director of the Company nor any affiliate of the Sponsor nor any affiliate of
any officer or director of the Company, shall receive from the Company any
finder’s fee, reimbursement, consulting fee, monies in respect of any repayment
of a loan or other compensation prior to, or in connection with any services
rendered in order to effectuate, the consummation of the Company’s initial
Business Combination (regardless of the type of transaction that it is), , other
than the following, none of which will be made from the proceeds held in the
Trust Account prior to the completion of the initial Business Combination:
repayment of up to an aggregate of $300,000 in loans made to the Company by the
Sponsor to cover offering-related and organizational expenses; payment to an
affiliate of the Sponsor of $10,000 per month, for up to 24 months, for office
space, utilities and secretarial and administrative support; reimbursement for
any reasonable out-of-pocket expenses related to identifying, investigating and
completing an initial Business Combination; and repayment of non-interest
bearing loans which may be made by the Sponsor or an affiliate of the Sponsor or
certain of the Company’s officers and directors to finance transaction costs in
connection with an intended initial Business Combination, the terms of which
(other than as described above) have not been determined nor have any written
agreements been executed with respect thereto. Up to $1,500,000 of such loans
may be convertible into units, at a price of $10.00 per unit at the option of
the lender, upon consummation of the initial Business Combination. The units
would be identical to the Private Placement Units.

 

10. The Sponsor and each Insider has full right and power, without violating any
agreement to which it is bound (including, without limitation, any
non-competition or non-solicitation agreement with any employer or former
employer), to enter into this Letter Agreement and, as applicable, to serve as
an officer and/or director on the board of directors of the Company and hereby
consents to being named in the Prospectus as an officer and/or director of the
Company.

 

11. As used herein, (i) “Business Combination” shall mean a merger, capital
stock exchange, asset acquisition, stock purchase, reorganization or similar
business combination, involving the Company and one or more businesses; (ii)
“Capital Stock” shall mean, collectively, the Common Stock and the Founder
Shares; (iii) “Founder Shares” shall mean (a) the 2,875,000 shares of the
Company’s Class B common stock, par value $0.0001 per share, initially issued to
the Sponsor (up to 375,000 Shares of which are subject to complete or partial
forfeiture by the Sponsor if the over-allotment option is not exercised by the
Underwriters) for an aggregate purchase price of $25,000, or $0.009 per share,
prior to the consummation of the Public Offering; (iv) “Initial Stockholders”
shall mean the Sponsor and any Insider that holds Founder Shares; (v)
“Private Placement Shares” shall mean the 355,000 shares of Common Stock
comprising the Private Placement Units (or up to 385,000 shares of Common Stock
if the over-allotment option is exercised in full); (vi)
“Private Placement Units” shall mean the 355,000 units (305,000 placement units
to be purchased by the Sponsor and 50,000 placement units to be purchased in the
aggregate by the Representative and Northland Securities, Inc. (“Northland”)),
or up to 385,000 units if the over-allotment option is exercised in full (up to
327,500 to be purchased by the Sponsor and up to 57,500 to be purchased in the
aggregate by the Representative and Northland), each comprised of one share of
Common Stock and one-half of one warrant to purchase one share of Common Stock,
that the Sponsor, the Representative and Northland have agreed to purchase for
an aggregate purchase price of $3,550,000 (or up to $3,850,000 if the
over-allotment option is exercised in full), or purchase price of $10.00 per
Private Placement Unit, in a private placement that shall occur simultaneously
with the consummation of the Public Offering; (vii) “Private Placement Warrants”
shall mean the Warrants to purchase up to 177,500 shares of Common Stock (or up
to 192,500 shares of Common Stock if the over-allotment option is exercised in
full) comprising the Private Placement Units; (viii) “Public Stockholders” shall
mean the holders of securities issued in the Public Offering; (ix)
“Trust Account” shall mean the trust fund into which a portion of the net
proceeds of the Public Offering shall be deposited; and (x) “Transfer” shall
mean the (a) sale of, offer to sell, contract or agreement to sell, hypothecate,
pledge, grant of any option to purchase or otherwise dispose of or agreement to
dispose of, directly or indirectly, or establishment or increase of a put
equivalent position or liquidation with respect to or decrease of a call
equivalent position within the meaning of Section 16 of the Exchange Act, and
the rules and regulations of the Commission promulgated thereunder with respect
to, any security, (b) entry into any swap or other arrangement that transfers to
another, in whole or in part, any of the economic consequences of ownership of
any security, whether any such transaction is to be settled by delivery of such
securities, in cash or otherwise, or (c) public announcement of any intention to
effect any transaction specified in clause (a) or (b).

  



4

 

 

12. The Company will maintain an insurance policy or policies providing
directors’ and officers’ liability insurance, and each Director shall be covered
by such policy or policies, in accordance with its or their terms, to the
maximum extent of the coverage available for any of the Company’s directors or
officers.

 

13. This Letter Agreement constitutes the entire agreement and understanding of
the parties hereto in respect of the subject matter hereof and supersedes all
prior understandings, agreements, or representations by or among the parties
hereto, written or oral, to the extent they relate in any way to the subject
matter hereof or the transactions contemplated hereby. This Letter Agreement may
not be changed, amended, modified or waived (other than to correct a
typographical error) as to any particular provision, except by a written
instrument executed by all parties hereto.

 

14. No party hereto may assign either this Letter Agreement or any of its
rights, interests, or obligations hereunder without the prior written consent of
the other parties. Any purported assignment in violation of this paragraph shall
be void and ineffectual and shall not operate to transfer or assign any interest
or title to the purported assignee. This Letter Agreement shall be binding on
the Sponsor and each Insider and their respective successors, heirs and assigns
and permitted transferees.

 

15. Nothing in this Letter Agreement shall be construed to confer upon, or give
to, any person or corporation other than the parties hereto any right, remedy or
claim under or by reason of this Letter Agreement or of any covenant, condition,
stipulation, promise or agreement hereof. All covenants, conditions,
stipulations, promises and agreements contained in this Letter Agreement shall
be for the sole and exclusive benefit of the parties hereto and their
successors, heirs, personal representatives and assigns and permitted
transferees.

 

16. This Letter Agreement may be executed in any number of original or facsimile
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute but one and
the same instrument.

 

17. This Letter Agreement shall be deemed severable, and the invalidity or
unenforceability of any term or provision hereof shall not affect the validity
or enforceability of this Letter Agreement or of any other term or provision
hereof. Furthermore, in lieu of any such invalid or unenforceable term or
provision, the parties hereto intend that there shall be added as a part of this
Letter Agreement a provision as similar in terms to such invalid or
unenforceable provision as may be possible and be valid and enforceable.

 

18. This Letter Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of New York, without giving effect to
conflicts of law principles that would result in the application of the
substantive laws of another jurisdiction. The parties hereto (i) all agree that
any action, proceeding, claim or dispute arising out of, or relating in any way
to, this Letter Agreement shall be brought and enforced in the courts of New
York City, in the State of New York, and irrevocably submit to such jurisdiction
and venue, which jurisdiction and venue shall be exclusive and (ii) waive any
objection to such exclusive jurisdiction and venue or that such courts represent
an inconvenient forum.

 

19. Any notice, consent or request to be given in connection with any of the
terms or provisions of this Letter Agreement shall be in writing and shall be
sent by express mail or similar private courier service, by certified mail
(return receipt requested), by hand delivery or facsimile transmission.

  

20. This Letter Agreement shall terminate on the earlier of (i) the expiration
of the Lock-up Periods or (ii) the liquidation of the Company; provided,
however, that this Letter Agreement shall earlier terminate in the event that
the Public Offering is not consummated and closed by March 31, 2021; provided
further that paragraph 4 of this Letter Agreement shall survive such
liquidation.

 

21. The Company, the Sponsor and each Insider hereby acknowledges and agrees
that the Representative on behalf of the Underwriters is a third party
beneficiary of this Letter Agreement.

  

[Signature Page Follows]

 

5

 

 

  Sincerely,       AHAC SPONSOR LLC         By: /s/ Rajiv Shukla     Name: Rajiv
Shukla     Title:  Managing Member

 

  By: /s/ Rajiv Shukla     Name: Rajiv Shukla

 

  By: /s/ Patrick A. Sturgeon     Name: Patrick A. Sturgeon

 

  By: /s/ Terrance L. Carlson     Name: Terrance L. Carlson

 

  By: /s/ Brian Robertson     Name: Brian Robertson

 

  By: /s/ Bruce A. Springer     Name: Bruce A. Springer

  

  By: /s/ Kevin Xie     Name: Kevin Xie

 

Acknowledged and Agreed:     ALPHA HEALTHCARE ACQUISITION CORP.       By: /s/
Rajiv Shukla     Name: Rajiv Shukla     Title:  Chief Executive Officer  

 

 

[Signature Page to Letter Agreement] 

 

 



 

